a +”

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

~ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv a (For Offenses Committed On or After November 1, 1987)
MAXIMO SANTAROSA-FLORES (1 ) Case Number: 19CR7191-CAB
a JANICE M. DEATON : lL
, Defendant’s Attomey . FE i i FE { ) :
REGISTRATION NO. 78490051 . Jo
XI Correction of Sentence for Clerial Mistake (Fed, R. Crim. P. 36) ; FEB 9 7 1020
THE DEFENDANT: erect e
' (1) admitted guilt to violation of allegation(s) No. . SOUTHERN pucker OF GARIFORNIA

 

 

 

eT

 

 

based on plea/cortviction in
related case 19CR4066-CAB,

XX] was found guilty in violation of allegation(s) No. 1

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Alleg ation Number Nature of Violation
l nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fuily paid. If ordered to pay restitution, the defendant shall notify the court and United States attomey of any
material change in the defendant’s economic circumstances.

   

020

Date of Mnposjtion of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE.

 

 
a o-

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: | MAXIMO SANTAROSA-FLORES (1) Judgment - Page 2 of 2

CASE NUMBER: 19CR7191-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be e imprisoned for a term of:

SIX (6) MONTHS CONSECUTIVE AND TWO (2) MONTHS CONCURRENT TO SENTENCE IMPOSED IN
RELATED CASE NO. 19CR4066-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT AT A FACILITY THAT WILL ADDRESS MEDICAL NEEDS.

h O

 

L’ The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O sat A.M. on
O as notified by the United States Marshal.

 

 

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
. Prisons:

C1 onor before
O1 as notified by the United States Marshal.
OO as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at | , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
ie |

19CR7191-CAB

 
